Citation Nr: 9925802	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-47 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active service from March 18 to April 1, 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for residuals of 
a head injury with skull plate.  


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence, 
showing that the veteran suffered a pre-service head 
injury, manifested by epistaxis and headaches.  

2. There is no competent evidence of record that the 
veteran's pre-service disability underwent an increase in 
severity during service.  

3. There is no competent evidence of record of a nexus 
between the veteran's current disability and any incident 
of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury, manifested by headaches, epistaxis, and 
memory loss, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's service enlistment examination in December 
1980 noted no abnormalities of the head.  On a report of 
medical history, completed at the same time, the appellant 
reported a history of a head injury to the left side of his 
head in 1970.  

Six days after entry onto active duty, in March 1981, the 
appellant reported with complaints of a head injury.  He 
stated that he had hit his head on the bed frame and suffered 
dizziness and headaches.  The examiner noted a slight bruise 
on the left posterior portion of the cranium, but no open 
wound.  Slight tenderness on palpation, with slight swelling, 
no discoloration, good range of motion, good neurological 
response, and full orientation was reported.  The physician 
provided an assessment of slight bruise of the cranium.  

The following day, the appellant reported that he was 
spitting up blood.  The appellant was seen at the surgical 
clinic and a history of skull fracture in 1970 with 
subsequent metal plate over the left parietal area was 
reported.  The appellant complained of pain in that area 
following a mild trauma and stated that he was unable to keep 
up with his training.  

An Entrance Physical Standards Board (EPSB) report, dated on 
March 26, 1981, noted complaints of headaches in the area of 
cranioplasty and a history of a 1970 head injury with 
insertion of a plate in the appellant's head.  The EPSB 
noted current findings of a left occiput craniotomy scar.  
Also on March 26, 1981, the appellant was recommended for 
discharge for failure to meet procurement medical fitness 
standards.  

On May 18, 1981, the appellant reported to the VA medical 
center with complaints of severe headaches and nosebleeds.  
He reported a history of a metal plate in his skull since a 
bicycle accident in 1970.  The appellant further reported an 
injury on March 25, 1981, when he hit his head on a steel bed 
rail and developed epistaxis.  The appellant stated that he 
got epistaxis two-to-three times per week since 1970.  He 
also stated that he had headaches on the left temple 
approximately twice per week, ever since the initial injury.  
The appellant reported that the headaches were more frequent 
since the March 1981 injury.  On examination the appellant's 
nasal mucosa and oropharynx were normal, as was neurological 
evaluation.  The examiner reported diagnoses of headaches, 
questionably post-traumatic, and recurrent epistaxis.  A VA 
ENT consult in May 1981 reported complaints of recurrent 
prolonged epistaxis (one-to-two times per week) for 10 years.  
The physician reported assessments of normal ENT examination 
and no anatomic lesion noted to cause bleeding.  Skull X-ray 
in May 1981 revealed a tantalum plate over a defect in the 
left parietal area with no other abnormality.  

In February 1996, the appellant filed a claim for VA benefits 
for residuals of a March 1981 head injury, including 
headaches, nose bleed, and stress.  The appellant stated that 
the March 1981 injury caused both internal and external 
bleeding and had caused periodic memory lapses, dizzy spells, 
migraine headaches and blurred vision.  

A VA examination for diseases/injuries of the brain was 
conducted in August 1997.  The appellant's chief complaint 
was headaches.  The appellant stated that following the 
childhood injury, resulting in placement of the metal plate, 
he had no headaches.  He reported that his headaches began 
following his injury in March 1981 during active service.  
The examiner noted slow response to questioning and 
difficulty with tasks.  The physician deferred a final 
diagnosis for further neurological study.  

In October 1997, the appellant was hospitalized for 
neurological study, with diagnoses of no organic neurological 
deficit, chronic headaches secondary to multiple episodes of 
head trauma, status-post head injury with placement of a 
tantalum plate over the left parietal skull fracture site.  
The physician noted review of the appellant's medical 
records.  The physician concluded that the appellant's blow 
to the head, while in service, produced only mild injury, and 
it was unlikely to have aggravated his pre-existing 
condition.  With the mild head injury, no evidence of 
displacement of the prosthetic skull material or new 
fracture, and a relatively long time before report of 
headaches, the examiner felt that the service injury was 
unlikely to be the cause of the appellant's present headache 
or memory loss complaints.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the appellant has submitted evidence of 
a current disability.  The October 1997 hospitalization 
report noted a diagnosis of chronic headaches.  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

The Board notes that, although a history of head injury was 
noted at the veteran's service enlistment examination, no 
present residuals were noted at that time.  However, the 
evidence of record clearly and unmistakably shows that the 
veteran's epistaxis and headaches were manifest prior to his 
military service.  During service, a left occiput craniotomy 
scar was noted and the veteran reported in May 1981 that he 
had epistaxis and headaches, several times per week since the 
initial injury in 1970.  The Board finds that the presumption 
of soundness has been rebutted and must proceed with a 
determination as to whether the veteran's pre-existing 
residuals of a head injury were aggravated during the 
veteran's active service.  

The appellant's service medical records note a head injury in 
March 1981, with a slight bruise and no open wound, swelling 
or discoloration.  The examiner noted good neurological 
response.  The following day, the veteran reported spitting 
up blood.  The appellant was recommended for discharge 
following this injury for failure to meet procurement medical 
fitness standards.  The VA medical records in May 1981 showed 
complaints of headaches and epistaxis since the pre-service 
head injury, resulting in placement of a tantalum plate, in 
1970.  Although the appellant stated that the headaches were 
more frequent since the March 1981 injury, the Board notes 
that there is no evidence that the appellant's epistaxis 
increased in severity during the appellant's service or that 
he suffered any memory dysfunction during his active service.  
The Board specifically notes that the EPSB reported no 
current findings attributed to the veteran's bruise incurred 
in March 1981.  The only current finding at that time was a 
left occiput craniotomy scar, attributable to insertion of a 
metal plate in 1970.  The Board finds that there is no 
competent evidence of an increase in the veteran's residuals 
of 1970 head injury and, therefore, the presumption of 
aggravation is not for application.  

There is no competent medical evidence of record, which 
provides a nexus between the veteran's current complaints of 
chronic headaches and any incident of service, including the 
March 1981 injury.  The examiner in October 1997 stated that 
due to the mild nature of the inservice injury, and the lack 
of evidence of a new fracture or displacement of the metal 
plate, the veteran's present headaches and memory loss were 
unlikely to be due to his service injury.  Without competent 
evidence of a nexus between present disability and any 
incident of service, the veteran's claim cannot be well 
grounded.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
it duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The appellant's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).  The Board has determined, therefore, that in 
the absence of a well-grounded claim for service connection 
for residuals of a head injury, manifested by epistaxis and 
memory loss, VA has no duty to assist the appellant in 
developing his case.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

